Opinion by
Keefe, J.
At the trial it was established that the entered value was upon the basis of an increased foreign value, and this was acquiesced in by the appraiser, but after entry the results of an investigation then under progress were made known which caused the appraiser to use the United States value as a basis, which caused an increase over, the entered value and penalties. A reap-praisement appeal was decided in favor of the Government. On the record presented the court was satisfied there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts. The petition was therefore granted.